Case 1:16-bk-12063       Doc 65    Filed 10/24/18 Entered 10/24/18 16:16:17            Desc Main
                                  Document      Page 1 of 11


C18-0989B
                         UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT CINCINNATI


In Re:                                               Bk. No. 1:16-bk-12063

Carol L Clark fka Carol L. Cummings,                 Chapter 13

                     Debtor                          Property: 11500 Rodoan Ct.,
                                                            Cincinnati, Ohio 45240


              MOTION TO EXTEND DEADLINE FOR CREDITOR TO FILE
                      SUPPLEMENTAL PROOF OF CLAIM

         Wells Fargo Bank, N.A., as Trustee for Carrington Mortgage Loan Trust, Series 2006-

FRE2 Asset-Backed Pass-Through Certificates, its assignees and/or successors in interest

("Secured Creditor" herein), who currently uses Carrington Mortgage Services, LLC as its

servicing agent on this loan, hereby respectfully moves this Court for an order pursuant to Fed. R.

Bankr.P. 9006(a) extending the time in which to file its Supplemental Proof of Claim

                                             FACTS
         1.    Movant is the current payee of promissory note dated June 13, 2006 in the

principal amount of $96,300.00 ("Note" herein) secured by a first mortgage of same date

("Mortgage" herein) upon property generally described as 11500 Rodoan Court, Cincinnati, OH

45240 ("Property" herein). Movant was assigned the beneficial interest in said Mortgage by an

Assignment of Mortgage dated February 10, 2014.

         2.    On or about May 27, 2016, the above-named Debtor filed her Chapter 13 Petition

in Bankruptcy with this Court.

         3.    The Debtor’s initial plan which was confirmed on July 26, 2016, provided for




                                                                           1
Case 1:16-bk-12063            Doc 65      Filed 10/24/18 Entered 10/24/18 16:16:17                      Desc Main
                                         Document      Page 2 of 11


ongoing mortgage payments directly to Secured Creditor. The plan was modified in March 2017

to increase plan payments from $400 to $500, but the provision for ongoing direct mortgage

payments to Secured Creditor was unchanged.

       4.         On May 23, 2018, Secured Creditor filed a Motion for Relief from Stay for the

Property (hereinafter “Motion for Relief”). At the time of filing the Motion for Relief, Secured

Creditor had not received ten (10) post-petition mortgage payments, amounting to a $6,691.35

default – Debtor was due for all mortgage payments coming due August 1, 2017 and later (Doc

40).

       5.         On June 5, 2018, Debtor filed a Response to the Motion for Relief (Doc 43)

(“Response to MFR” hereinafter) stating: “The Debtor will file a motion to modify her plan to

pay the post-petition arrearage through the plan and pay the mortgage via a conduit going

forward.”

       6.         On or about June 13, 2018, Co-Counsel 1 for Secured Creditor received email

correspondence from the Trustee’s office requesting a proposed agreed order to resolve the

Motion for Relief.

       7.         The Trustee required that any agreed order resolving the Motion for Relief include

the term: “Movant shall file a supplemental proof of claim for the arrearages within 30 days of

entry of the Order or the said supplemental claim shall be deemed disallowed and discharged

contingent upon Debtor’s completion of plan and entry of Discharge.”

       8.         On July 23, 2018, before entry of the Order Granting Debtor’s Motion to Modify,


1
 Counsel for Secured Creditor is located in California and associates with Co-Counsel in Ohio which is licensed to
practice in Co-Counsels’ respective jurisdictions to assist in navigating the landscape of local practice, make court
appearances, file pleadings, sign agreements, and other activity which could otherwise be construed as unauthorized
practice of law if performed solely by Counsel.



                                                                                          2
Case 1:16-bk-12063       Doc 65     Filed 10/24/18 Entered 10/24/18 16:16:17              Desc Main
                                   Document      Page 3 of 11


Secured Creditor, Debtor, and the Trustee (collectively referred to as “the Parties”) submitted an

Agreed Order re Motion of Wells Fargo Bank, N.A., as Trustee for Carrington Mortgage Loan

Trust, Series 2006-FRE2 Asset-Backed Pass-Through Certificates for Relief From Automatic

Stay (hereinafter “Agreed Order on MFR”) (Doc. 50).

      9.       The Agreed Order on MFR provides: “Debtor shall pay off arrearages in the total

amount of $8,248.41, representing the August 2017 through July 2018 monthly payments plus

filing fee cost of $181, less applied suspense of $-20.41. Said arrearages shall be paid through

the Debtor’s Chapter 13 Plan. Debtor shall amend the Chapter 13 Plan, if necessary, within 30

days of the entry of this order to reflect the addition of said arrears. [Secured Creditor] shall file

a supplemental proof of claim for the arrearages within 30 days of entry of the Order or the said

supplemental claim shall be deemed disallowed and discharged contingent upon Debtor’s

completion of plan and entry of Discharge.”

      10.      Because the Agreed Order on MFR was entered July 23, 2018, by implication,

Secured Creditor’s supplemental proof of claim for arrearages was due to be filed by August 22,

2018 (“deadline” hereinafter).

      11.      This Court granted the Debtor’s Motion for Modification of Plan Post

Confirmation on July 27, 2018 (Doc. 53) (hereinafter “Modified Plan”), filed June 25, 2018 (Doc

46). The Modified Plan increased plan payments from $500 to $1500 to accommodate changes to

Debtor’s treatment of Secured Creditor as outlined in her Response to the Motion for Relief: (1)

conduit ongoing mortgage payments to Secured Creditor, and (2) cure of post-petition arrears

owed to Secured Creditor, through the plan.

      12.      On August 16, 2018 the Parties submitted an Agreed Order Amending the Order




                                                                             3
Case 1:16-bk-12063      Doc 65    Filed 10/24/18 Entered 10/24/18 16:16:17          Desc Main
                                 Document      Page 4 of 11


Granting Debtor’s Motion to Modify Plan (Doc. 56) providing: the increased plan payment of

$1,500 is to accommodate post petition mortgage arrears in the amount of $8,248.41 plus conduit

mortgage payment to Secured Creditor, with such mortgage payment to Secured Creditor to

begin in August 2018, in the amount of $687.53 per month.

     13.      On July 24, 2018, Counsel for Secured Creditor advised Secured Creditor that the

Agreed Order on MFR was entered. Counsel for Secured Creditor advised Secured Creditor to

begin the process of preparing the supplemental claim (“Supplemental POC” or “Supplemental

Claim”) for filing, as is required by the Agreed Order on MFR.

     14.      On August 3, 2018, Secured Creditor referred preparation of the Supplemental

POC to Counsel – after Secured Creditor’s approval, Counsel would file the Supplemental Claim

on Secured Creditor’s behalf.

     15.      On August 9, 2018, the Counsel-prepared Supplemental POC was sent to Secured

Creditor for approval. Immediately after sending, a non-attorney team-member for Secured

Creditor’s Counsel, set a reminder – for August 24, 2018 – to follow up for the Supplemental

POC’s approval.

     16.      On August 16, 2018, Secured Creditor had not approved the Supplemental POC.

Counsel for Secured Creditor requested a non-attorney team-member (“case manager”) follow up

for Secured Creditor’s approval and to advise Secured Creditor that the Supplemental POC

needed to be filed as soon as possible. However, Counsel did not reiterate the August 22, 2018

deadline for filing the Supplemental POC.

     17.      Counsel’s case manager did not follow up to advise Secured Creditor that the

Supplemental POC needed to be filed as soon as possible, nor did the case manager reiterate to




                                                                        4
Case 1:16-bk-12063        Doc 65     Filed 10/24/18 Entered 10/24/18 16:16:17             Desc Main
                                    Document      Page 5 of 11


Secured Creditor the August 22, 2018 deadline for filing the Supplemental POC.

        18.     On August 24, 2018, Secured Creditor approved the Supplemental POC for filing;

Counsel immediately filed the Supplemental POC on the same day – two (2) days later than the

August 22, 2018 due date for the Supplemental POC implicated by the Agreed Order on MFR.

        19.     On September 24, 2018, the Trustee filed her Objection to Late Filed

Supplemental Proof of Claim (“Objection” hereinafter), because the claim was not filed within

the allotted time.


   I.         THE TIME PERIOD FOR FILING THE SUPPLEMENTAL CLAIM MAY BE
              ENLARGED FOR SECURED CREDITOR’S EXCUSABLE NEGLECT

         Bankruptcy Rule 9006 governs the computation, enlargement and reduction of time

periods specified in other bankruptcy rules as well as "in the Federal Rules of Civil Procedure, in

any local rule or court order, or in any statute that does not specify a method of computing time".

Fed. R. Bankr.P. 9006(a) (emphasis supplied). Subdivision (b) of the Rule instructs as to when

and how those time periods may be enlarged: It states:

         “Except as provided in paragraphs (2) and (3) of this subdivision, when an act is
         required or allowed to be done at or within a specified period by these rules or by
         a notice given thereunder or by order of court, the court for cause shown may at
         any time in its discretion *** (2) on motion made after the expiration of the
         specified period permit the act to be done where the failure to act was the result of
         excusable neglect.” (text omitted).

         In order to succeed in filing a late claim under the above statute, the creditor must show

excusable neglect. In re Garden Ridge Corp., 348 B.R. 642, 645 (Bankr. D. Del. 2006).

Excusable neglect is not defined within the Bankruptcy Code. Instead, "it is based on equity and

depends on the particular circumstances and facts of the case." Id., citing Pioneer Inv. Servs. Co.

v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395, 113 S.Ct. 1489, 123 L.Ed. 2d 74 (1993).



                                                                             5
Case 1:16-bk-12063        Doc 65     Filed 10/24/18 Entered 10/24/18 16:16:17            Desc Main
                                    Document      Page 6 of 11


       In Pioneer, the Supreme Court read Bankruptcy Rule 9006(b)(1) to give bankruptcy

courts broad discretion to allow late filed proofs of claim, where the failure to timely file the

claim was the result of excusable neglect: “[B]y empowering the courts to accept late filings

`where the failure to act was result of excusable neglect', Congress plainly contemplated that the

courts would be permitted, where appropriate, to accept late filings caused by inadvertence,

mistake, or carelessness….” Pioneer, at 390, 113 S.Ct. 1489 (quoting, Rule 9006(b)(1)).

       Courts generally consider four factors in deciding whether a claimant has established

excusable neglect. In re Garden Ridge Corp., 348 B.R. at 645, citing Hefta v. Official Comm. of

Unsecured Creditors (In re American Classic Voyages Co.), 405 F.3 133 (3d Cir. 2005). These

factors include (i) the danger of prejudice to the debtor; (ii) the length of delay and its impact on

the judicial proceedings; (iii) the reason for the delay, including whether the delay was within the

reasonable control of the movant; and, (iv) whether the creditor acted in good faith. Id. "All

factors must be considered and balanced; no one factor trumps the others." Id.

   A. Danger of Prejudice to the Debtor

       Allowance of the Secured Creditor’s late Supplemental POC presents no Prejudice

against the Debtor. As of the date of Secured Creditor’s Motion for Relief, Debtor failed to make

ongoing mortgage payments (beginning with the August 1, 2017 payment) as required by her

confirmed Plan. In order to resolve the Motion for Relief, the parties agreed to Debtor’s

repayment of $8,248.41, representing the total of missed post-petition payments to Secured

Creditor, plus the filing fee for the Motion for Relief.

       Debtor clearly understood the need to repay Secured Creditor. Debtor even showed a

clear intent to repay the missed post-petition payments to Secured Creditor: Debtor modified her




                                                                             6
Case 1:16-bk-12063           Doc 65      Filed 10/24/18 Entered 10/24/18 16:16:17                      Desc Main
                                        Document      Page 7 of 11


confirmed Plan to provide for payment of the $8,248.41 through the Plan and the Modified Plan

was confirmed.

        The only danger of prejudice here is to Secured Creditor. If Secured Creditor’s

Supplemental Claim is disallowed, Debtor or unsecured creditors would obtain a windfall benefit

to the severe detriment of Secured Creditor. 2 Debtor failed to make ongoing mortgage payments

as required by the plan; if this Court sustains the Trustee’s Objection, the Debtor will be

absolved of her obligation to make Secured Creditor whole for the $8,248.41 in missed ongoing

mortgage payments. Moreover, neither the Debtor nor Trustee has provided any evidence

showing that the Debtor might be harmed by allowance of the Secured Claim.

        Debtor suffers no prejudice if the Supplemental Claim is allowed while prejudice to

Secured Creditor is imminent if its Supplemental Claim is disallowed. If sustained, the Trustee’s

Objection effectively enriches either the Debtor or unsecured creditors for the Debtor’s failure to

abide by the terms of her confirmed Chapter 13 plan as to Secured Creditor. Therefore, on

balance, the danger of prejudice to the Debtor factor weighs heavily in favor of a finding of

Secured Creditor’s excusable neglect and allowance of the Supplemental Claim.

    B. Length of Delay and Impact on Judicial Proceedings

        The length of delay in filing the Supplemental Claim was two days. Under the terms of

the Agreed Order on MFR, the Supplemental Claim was to be filed within 30 days of the entry of

the Agreed Order on MFR. Instead the Supplemental Claim was filed 32 days after the entry of

Agreed Order on MFR.


2
 If Secured Creditor’s Claim is disallowed, it is unclear whether the Debtor will continue to be required to make
plan payments as required by her Modified Plan. As such, it is unclear whether Debtor or unsecured creditors will
ultimately benefit if the Trustee’s objection is sustained.



                                                                                        7
Case 1:16-bk-12063       Doc 65    Filed 10/24/18 Entered 10/24/18 16:16:17           Desc Main
                                  Document      Page 8 of 11


       Currently, Secured Creditor estimates 30 months remain in Debtor’s Chapter 13 plan. If

the claim were filed timely, it is presumed that the Trustee would have one additional month (31

months) to distribute on Secured Creditor’s $8,248.41 Supplemental Claim. The $8,248.41

Supplemental Claim amount, spread over 31 remaining months would equate distribution of

approximately $266.08, monthly; spread over 30 remaining months equates to distribution of

approximately $274.95, monthly.

       Secured Creditor’s delay was only two days, and the maximum impact on judicial

proceedings is less than a $10 per month increase in distribution to Secured Creditor. Therefore,

on balance, the length of delay and impact on judicial proceedings factor weighs heavily in favor

of a finding of Secured Creditor’s excusable neglect and allowance of the Supplemental Claim.

   C. Reason for Delay

       Given that the Agreed Order on MFR provides for payment of $8,248.41 through the plan

and required Debtor to modify her Confirmed Plan to provide the same, Counsel advised Secured

Creditor to file a supplemental claim for arrears, but did not advise Secured Creditor of the

specific supplemental claim deadline of August 22, 2018. Counsel did not set the correct

deadline to follow up for the approved Supplemental POC, nor did Counsel follow up for

approval prior to the deadline.

       Secured Creditor had access to the agreed order and filing dates, but its Counsel failed to

inform of the paramount supplemental claim deadline of August 22, 2018. Therefore, on balance,

the reason for delay factor weighs slightly against a finding of Secured Creditor’s excusable

neglect and allowance of the Supplemental Claim.




                                                                          8
Case 1:16-bk-12063      Doc 65    Filed 10/24/18 Entered 10/24/18 16:16:17           Desc Main
                                 Document      Page 9 of 11


   D. Good Faith

       Secured Creditor missed the August 22 deadline due to failure of its counsel to recognize

and communicate the paramount importance of filing its Supplemental POC within 30 days of

July 23, 2018. Secured Creditor acted with no bad faith in filing its Supplemental POC for the

same amount as provided in the Agreed Order on MFR and Debtor’s Modified Plan.

       Therefore, on balance, the good faith factor weighs in favor of a finding of Secured

Creditor’s excusable neglect and allowance of the Supplemental Claim.

       Because four factors in assessing excusable neglect clearly weigh in favor of finding

excusable neglect on the part of Secured Creditor, this Court should find that Secured Creditors

two-day-late Supplemental Claim should be allowed as the result of excusable neglect.

   II. THIS COURT HAS AUTHORITY TO ALLOW SECURED CREDITOR’S
           SUPPLEMENTAL CLAIM
       Bankruptcy courts have long had broad equity power to manage the affairs of debtors, see

Pepper v. Litton, 308 U.S. 295, 304, 60 S.Ct. 238, 84 L.Ed. 281 (1939). This power is now

codified in Section 105 of the Bankruptcy Code. 11 USC § 105(a) provides that the court, on a

motion of a party in interest, may issue any order, process, or judgment that is necessary or

appropriate to carry out the provisions of the Bankruptcy Code. Included in this inherent power

is “the broad authority granted to bankruptcy judges to take any action that is necessary or

appropriate ‘to prevent an abuse of process”. Marrama v. Citizens Bank of Massachusetts, 549

U.S. 365, 127 S. Ct. 1105, 166 L.Ed. 2d 956 (2007). (Decided on other grounds).

       Secured Creditor filed a Motion for Relief from the Automatic Stay on May 22, 2018 due

to the Debtor’s failure to make ongoing mortgage payments – beginning with her August 1, 2017

mortgage payment – as required by her confirmed plan. The Parties resolved the Motion for




                                                                         9
Case 1:16-bk-12063        Doc 65    Filed 10/24/18 Entered 10/24/18 16:16:17         Desc Main
                                   Document     Page 10 of 11


Relief by agreed order, which required Debtor to repay $8,248.41 and file an amended plan

providing for the same. In addition to the requirements on Debtor, the Agreed Order on MFR

required Secured Creditor to file a Supplemental Claim for $8,248.41 within 30 days of entry of

such order. Because Secured Creditor filed its Supplemental Claim for $8,248.41 two days late,

the Trustee seeks to have the entire amount disallowed and discharged upon plan completion.


                                        CONCLUSION

           The parties to the Agreed Order on MFR clearly agree that Secured Creditor is owed

$8,248.41 (further evidenced by the Debtor’s Response to MFR and the Debtor’s Modified Plan),

but the Trustee seeks to disallow and discharge the Secured Creditor’s otherwise rightful claim

because the claim was filed two days later than agreed. The Agreed Order on MFR was meant to

allow Debtor to stay in her home and make Secured Creditor whole as a result of the Debtor’s

failure to pay. Disallowance and discharge of Secured Creditor’s Supplemental Claim is

extraordinarily disproportionate to the Secured Creditor’s failure to file its claim two (2) days

earlier.

           WHEREFORE, the Movant herein requests that this Court extend the time within which

to file its Supplemental Proof of Claim by two days.

                                              Respectfully submitted,

                                              /s/ Richard J. LaCivita
                                              REIMER LAW CO.
                                              BY: Richard J. LaCivita #0072368
                                              BY: Edward A. Bailey #0068073
                                              30455 Solon Road, Solon, Ohio 44139
                                              Phone: 440-600-5500 ~ Fax: 440-600-5522
                                              Attorneys for Creditor
                                              rlacivita@reimerlaw.com
                                              ebailey@reimerlaw.com
                                              C.241-2756.NF



                                                                         10
Case 1:16-bk-12063        Doc 65    Filed 10/24/18 Entered 10/24/18 16:16:17          Desc Main
                                   Document     Page 11 of 11




                                   CERTIFICATE OF SERVICE

I, hereby certify that a copy of the foregoing Motion was served (i) electronically on the date of
filing through the court’s ECF System on all ECF participants registered in this case at the email
address registered with the court and (ii) by ordinary U.S. Mail on October 24, 2018 addressed
to:

Carol L Clark, Debtor
11500 Rodoan Court
Cincinnati, OH 45240




Dated: October 24, 2018                      Respectfully submitted,

                                             /s/ Richard J. LaCivita
                                             REIMER LAW CO.
                                             BY: Richard J. LaCivita #0072368
                                             BY: Cynthia A. Jeffrey #0062718
                                             BY: Edward A. Bailey #0068073
                                             30455 Solon Road
                                             Solon, Ohio 44139
                                             Phone: 440-600-5500
                                             Fax: 440-600-5522
                                             Attorneys for Creditor
                                             rlacivita@reimerlaw.com
                                             cjeffrey@reimerlaw.com
                                             ebailey@reimerlaw.com
                                             C.241-2756.NF




                                                                          11
